Conditionally Granted and Opinion Filed November 14, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00686-CV

                              IN RE STATE OF TEXAS, Relator

                  Original Proceeding from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00545-2016

                              MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Whitehill
                                  Opinion by Justice Whitehill
       The underlying proceeding involves a condemnation matter between the State of Texas

and various defendants, including the real party in interest Energy Transfer Fuel, L.P. (“ETF”).

This original proceeding arose following the trial court’s entry of final judgment on May 12, 2017

and subsequent entry of two modifications of that judgment. In this original proceeding, the State

maintains that the May 12, 2017 judgment was final and all subsequent orders and judgments are

void because they were signed outside of the trial court’s plenary power. The State seeks a writ

of mandamus vacating the subsequent orders and judgments and reinstating the May 12, 2017

judgment. We requested a response, which ETF filed. After reviewing the petition, the response,

and the mandamus record, we conclude the State is entitled to the relief requested and conditionally

grant the writ of mandamus.

       The underlying dispute arose from two condemnation proceedings related to a Texas

Department of Transportation (“TxDOT”) road-widening project near U.S. Highway 75 in Collin
County. ETF owns a natural gas pipeline easement that runs perpendicular to U.S. Highway 75.

The State condemned part of ETF’s easement for the TxDOT project. The property acquired by

the State was in several parts but was cumulatively referred to as Parcel 18 and Parcel 20. The

resulting litigation proceeded under two separate cause numbers in County Court at Law Number

6, both styled State v. Viola Lordsmeer, L.P., et al. The value of Parcel 18 was litigated in cause

number 06-00545-2016, and the value of Parcel 20 was litigated in cause number 006-00600-2016.

       ETF and TxDOT executed a joint use agreement and, on April 3, 2017, the State nonsuited

its claims against ETF and moved for an order dismissing ETF from the lawsuit in both underlying

proceedings. A joint jury trial of both condemnation suits began on May 1, 2017 regarding the

values of Parcel 18 and Parcel 20. A jury returned a verdict on May 5, 2017, and the trial court

signed a final judgment in each condemnation suit on May 12, 2017. Over the following nine

months, the trial court modified the May 12, 2017 judgments twice.

       In this original proceeding, the State argues that all orders and judgments signed after May

12, 2017 are void because they were signed outside of the trial court’s plenary period. The State

has filed a separate mandamus petition challenging the judgment issued in cause number 006-

00600-2016. That original proceeding is docketed in this Court as cause number 05-18-00685-

CV, In re the State of Texas. This Court treats the original proceedings as separate proceedings

because the State has filed separate petitions for writ of mandamus, and the trial court issued

separate judgments for each cause number below.

       The State asserts the same material facts and raises the same issues in this proceeding as it

does in cause number 05-18-00685-CV, which we decline to reiterate here. For the same reasons

explained in our November 14, 2018 opinion in cause number 05-18-00685-CV, we conclude that

the State is also entitled to the relief requested in this proceeding. Accordingly, we conditionally

grant the petition for writ of mandamus and direct the trial court to issue written orders vacating

                                                –2–
all orders and judgments signed after August 7, 2017 in trial court cause number 006-00545-2016

and reinstating the May 12, 2017 judgment in trial court cause number 006-00545-2016. We are

confident the trial court will comply with this opinion and accompanying order. A writ will issue

if the trial court does not so comply.




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE




180686F.P05




                                              –3–